     Case 7:20-mj-01825 Document 4 Filed on 09/18/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 7:20−mj−01825

Adriana Gandarilla




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
J Scott Hacker
PLACE:
United States District Court
1701 W. Bus. Hwy. 83
McAllen, TX
DATE: 9/18/2020
TIME: 02:30 PM

TYPE OF PROCEEDING: Initial Appearance


Date: September 18, 2020
                                                       David J. Bradley, Clerk
